Title: The Continental Congress: Instructions to Franklin, Silas Deane, and Arthur Lee as Commissioners to France, [24 September–22 October 1776]
From: Continental Congress
To: Franklin, Benjamin,Deane, Silas,Lee, Arthur


This document was long in the making. On August 27 Congress expanded the committee that was drafting the proposed treaty of commerce with France, and ordered it to draft also instructions to the commissioners who were to carry the treaty. The committee reported the instructions on September 10. On the 24th, a week after Congress approved the treaty, it amended and adopted the instructions after a lively debate. The principal question at issue was what assurances the commissioners might offer if, as a result of signing the treaty, France were drawn into war, and the final decision was to offer nothing more than American neutrality. On the 26th Franklin, Deane, and Jefferson were elected commissioners. John Adams apparently refused nomination, and Jefferson, after thinking over the offer for days, declined it on October 11. Franklin had no hesitation. “I have only a few years to live,” he told Benjamin Rush, “and I am resolved to devote them to the work that my fellow citizens deem proper for me; or speaking as old-clothes dealers do of a remnant of goods, ’You shall have me for what you please.’ ” On September 28 Congress made provision for the commissioners’ maintenance in France. On October 16 it gave them additional instructions on foreign alliances, and learned of Jefferson’s refusal to serve. On the 22nd Arthur Lee was elected as his replacement, and Congress appended a final directive to procure from the French court eight ships of the line.
The instructions of September 24 and October 16 have survived in a number of forms; only one copy, that which we print, contains the additions made on September 28 and October 22. Franklin took this document with him to France, and the signatures of the three commissioners attest its accuracy. It is, however, inaccurate in two minor respects: the instructions of September 24 and October 16 include Lee’s name, though he had not yet been elected; and most of the references to articles in the proposed treaty are misnumbered.
 

[September 24–October 22, 1776]
Instructions to, Benjamin Franklin, Silas Deane and Arthur Lee, Commissioners appointed by the Congress of the United States of America.
There is herewith delivered to you a Plan of a Treaty with his most Christian Majesty of France, approved of in Congress on the part of the United States of America.
It is the wish of Congress that the Treaty should be concluded and you are hereby instructed to use every means in your Power for concluding it conformable to the plan you have received.
If you shall find that to be impracticable, you are hereby authorised to relax the demands of the United States, and to enlarge their Offers agreable to the following Directions.
If his most Christian Majesty shall not consent that the subjects, people and Inhabitants of the United States, shall have the Priviledges proposed in the second Article, then the United States ought not to give the Subjects of his most Christian Majesty the Privileges proposed in the first Article; but that the United States shall give to the Subjects of his most Christian Majesty the same Privileges, Liberties and Immunities at least and the like favour in all things which any Foreign Nation the most favoured shall have; provided his most Christian Majesty shall give to the Subjects People and Inhabitants of the United States, the same benefits Privileges and immunities which any the most favoured Foreign Nation now has, uses or enjoys. And in case neither of these Propositions of equal Advantages are agreed to, then the whole of the said Articles are to be rejected rather than obstruct the farther Progress of the Treaty.
The third Article must be insisted on.
The sixth Article ought to be obtained if possible; but should be waved rather than the Treaty should be interrupted by insisting upon it; his most Christian Majesty agreeing nevertheless, to use his Interest and Influence to procure Passes from the States mentioned in this Article for the Vessels of the Subjects and Inhabitants of the United States upon the Mediterranean.
The seventh Article will probably be attended with some Diffuculty. If you find his most Christian Majesty determined not to agree to it, you are impower’d to add to it as follows. That the United States will never be subject or acknowledge allegiance or obedience to the King or Crown or Parliament of Great Britain, nor grant to that Nation any exclusive Trade or any advantages or Priviledges in Trade more than to his most Christian Majesty; neither shall any Treaty for terminating the present War between the King of Great Britain and the United States or any War which may be declared by the King of Great Britain against his most Christian Majesty in consequence of this Treaty take Effect untill the expiration of six Calender Months after the Negotiation for that purpose shall have been duly notified, in the former instance, by the United States to his most Christian Majesty, and in the other instance by his most Christian Majesty to the United States, to the end that both these Parties may be included in the Peace, if they think proper.
The eleventh and twelth Articles are to be waved if you find that the Treaty will be interrupted by insisting on them.
You will press the thirteenth Article but let not the fate of the Treaty depend upon obtaining it.
If his most Christian Majesty should be unwilling to agree to the fifteenth and twenty fifth Articles you are directed to consent that the Goods and effects of Enemies on board the Ships and Vessels of ether Party shall be liable to seizure and confiscation.
The twenty fourth Article is not to be insisted on.
You will solicit the Court of France for an immediate supply of twenty or thirty thousand Muskets and bayonets, and a large supply of Ammunition, and Brass Field Pieces to be sent under convoy by France. The United States engage for the Payment of the Arms, Artillery and Ammunition and to indemnify France for the Expence of the Convoy.
Engage a few good Engineers in the Service of the United states.
It is highly probable that France means not to let the United States sink in the present Contest; but as the Difficulty of obtaining true accounts of our Condition may cause an Opinion to be entertain’d, that we are able to support the War on our own Strength and resources, longer than in fact we can do, it will be proper for you to press for the immediate and explicit declaration of France in our Favour, upon a sugestion that a reunion with Great Britain may be the consequence of a Delay.
Should Spain be disinclined to our Cause from an Apprehension of Danger to her Dominions in South America, you are impowered to give the Strongest Assurances, that that Crown will receive no molestation from the United states in the Possession of those Territories.
You will transmit to us the most speedy and full intelligence of your Progress in this Business and of any other European Transactions that it may import us to know.
You are desired to get the best and earliest information that you possibly can of any negotiations that the Court of London may be carrying on for obtaining Foreign Mercenaries to be sent against these states, the next Campaign; and if any such design is in agitation you will endeavour to prevail with the Court of France to exert its influence in the most effectual manner to prevent the execution of such Designs.
You are desired to obtain as early as possible a publick acknowledgement of the Independancy of these States on the Crown and Parliament of Great Britain by the Court of France.
In conducting this important Business the Congress have the greatest Confidence in your address, Abilities, Vigilance and Attachment to the interests of the United States and wish you every success.
John Hancock Presidt.. . .
By order of Congress



Septr. 28.
Resolved that the Commissioners should live in such stile and manner at the Court of France as they may find suitable and necessary to support the Dignity of their Publick Character, keeping an account of their Expences, which shall be reimbursed by the Congress of the United States of America.
That besides the actual Expences of the Commissioners, a Handsome allowance be made to each of them as a compensation for their Time, trouble, risque and Services.
That the secretary of the Embassy be allowed a salary of one thousand pounds sterling per annum, with the expences of his Passage out and Home.
That the secret Committee be directed to export Produce or remit Bills untill they make an effectual lodgement in France of 10,000 Pounds Sterling subject to the Order of the said Commissioners for their present support, and report to Congress when it is effected, in order that Congress may then consider what further Remittances to order for this purpose.
Extract from the Minutes
Chas Thomson secy.


In Congress October 16. 1776.
Additional Instructions to Benjamin Franklin, Silas Deane, and Arthur Lee, Commissioners from the United states of America to the King of France.
Whilst you are negotiating the Affairs you are charged with at the Court of France, you will have opportunities of conversing frequently with the Ministers and agents of other European Princes and States residing there.
You shall endeavour when you find Occasion fit and convenient to obtain from them a recognition of our Independancy and Sovereignty, and to conclude Treaties of peace Amity and Commerce between their Princes or States and us; provided that the same be not inconsistent with the Treaty you shall make with his most Christian Majesty; that they do not oblige us to become a party in any War, which may happen in consequence thereof, and that the immunities, exemptions, privileges, protection, defence and advantages Or the contrary, thereby stipulated, be equal and reciprocal.
If that cannot be effected, you shall to the Utmost of your power, prevent their taking part with Great Britain in the War which his Britannic Majesty prosecutes against us, or entering into offensive Alliances with that King, and protest and present remonstrances against the same, desiring the interposition, mediation and good offices, on our behalf of his most Christian Majesty the King of France and of any other Princes or States whose dispositions are not hostile towards us.
In case overtures be made to you by the Ministers or agents of any European Princes or States for Commercial Treaties between them and us, you may conclude such treaties accordingly.
By order of Congress
John Hancock Presidt.

  
In Congress October 22. 1776.
Resolved, That the Commissioners going to the Court of France be directed to procure from that Court at the Expence of these United States either by purchase or Loan, eight Line of battle ships of 74 and 64 Guns, well manned, and fitted in every respect for Service; That as these Ships may be useful in proportion to the quickness with which they reach North-America, the Commissioners, be directed to expedite this Negotiation with all possible diligence. 
John Hancock Presidt.

  
Paris, Feb. 5. 1777.
The within is a true Copy of the original Instructions examined by us,
B FranklinSilas DeaneArthur Lee

 
Endorsed: Instructions
